 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 1 of 11 Page ID #:791




1    JUDITH STARR
     General Counsel
2    CHARLES L. FINKE
     Deputy General Counsel
3    JOEL W. RUDERMAN
     Assistant General Counsel
4    MARK R. SNYDER
     CAROLYN J. LACHMAN
5    Attorneys
     PENSION BENEFIT GUARANTY CORPORATION
6    1200 K Street, N.W.
     Washington, D.C. 20005-4026
7    Tel.: (202) 326-4000, ext. 3926
     Fax: (202) 326-4112
8    Email: ruderman.joel@pbgc.gov and
             efile@pbgc.gov
9
     Attorneys for Pension Benefit Guaranty Corporation
10
11                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
12
                                SOUTHERN DIVISION
13
     PENSION BENEFIT GUARANTY
14   CORPORATION, as statutory trustee
     of The Retirement Plan of Freedom            Case No. 8:19-cv-00299-DOC
15   Communications, Inc.,
16                       Plaintiff,
            v.
17
     AARON KUSHNER; ERIC SPITZ;                   PBGC’S MEMORANDUM IN
18   RICHARD COVELLI, TRACI M.                    SUPPORT OF APPROVING
     CHRISTIAN; JTR, LLC; C&C                     SETTLEMENT AGREEMENT
19   ADVISORS, LLC; ETAROS
     ACTUARIAL SERVICES, LLC
20
21                       Defendants.

22
23         On August 22, 2019, Defendants Aaron Kushner and Eric Spitz filed a motion
24
     requesting that this Count determine that a settlement (Doc. 59-1, Exh. A to Decl. of
25
26   Erinn M. Contreras) between the Pension Benefit Guaranty Corporation (“PBGC”) and
27   the Official Committee of Unsecured Creditors of Freedom Communications, Inc. (the
28
                                                 1
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 2 of 11 Page ID #:792




1    “Committee”), on the one hand, and Defendants Aaron Kushner and Eric Spitz, on the
2
     other hand (the “K&S Defendants”) was made in good faith. Defendants Richard
3
     Covelli, JTR, LLC, C&C Marketing LLC and C2 Advisors LLC (the “Covelli
4
5    Defendants”) objected to the motion (Doc. 61).
6
           At a status conference on November 12, 2019, the Court requested the parties file
7
8    legal memoranda that addressed whether the Covelli Defendants are entitled under

9    California Code of Civil Procedure § 877 to a set-off. Thereafter, the Court asked the
10
     parties to include in their memorandum answers to two questions:
11
12         1.    All of the claims in the complaint arise under ERISA, but the settlement
                 approvals are pursuant to California state law (sections 877 and 877.6).
13               Which of these controls (if the two are in conflict) with respect to whether
14               the Covelli defendants are entitled to a set-off?

15         2.    In the Prayer for Relief, PBGC only seeks a disgorgement remedy against
                 the Covelli defendants. Here, does the remedy sought turn out to be
16               dispositive of the set-off question? (I.e., why would the Covelli defendants
17               be entitled to a set-off when the only damages sought against them are
                 disgorgement of the benefits they accrued?
18
19         As explained below, PBGC’s causes of action arise under the Employment

20   Retirement Income Security Act of 1974, 29 U.S.C §§ 1001 et seq. (“ERISA”). As such,
21
     any settlement in this proceeding must be analyzed under federal law. Based upon
22
23   precedent of the United States Court of Appeals for the Ninth Circuit in Kim v.

24   Fujikawa, 871 F.2d 1427 (9th Circuit 1989), the Covelli Defendants are not entitled to a
25
     set-off under California Code of Civil Procedure § 877 or federal law.
26
27
28
                                                 2
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 3 of 11 Page ID #:793




1                                       BACKGROUND
2
            PBGC is the federal government agency that guarantees certain benefits upon
3
     termination of pension plans covered under Title IV of ERISA. 29 U.S.C. §§ 4001 et
4
5    seq.
6
            On November 1, 2015 and November 2, 2015, Freedom Communications, Inc.
7
8    and certain affiliates commenced cases under Chapter 11 of the United States

9    Bankruptcy Code, 11 U.S.C. §§ 101 et seq. in the United States Bankruptcy Court for the
10
     Central District of California (the “Bankruptcy Court”). The cases are being jointly
11
12   administered under case no. 8:15-bk-15311-MW. PBGC is the chair of the Committee

13   and the largest unsecured creditor in Freedom Communications Inc.’s bankruptcy.
14
            In 2016, by agreement, the Retirement Plan of Freedom Communications, Inc.
15
16   (the “Plan”) was terminated, and PBGC was appointed statutory trustee of the Plan.

17   PBGC has authority as the statutory trustee to pursue claims on behalf of the Plan.
18
     29 U.S.C. § 1342(d).
19
20          On January 26, 2017, the Committee filed a complaint on behalf of the Debtors in

21   the Bankruptcy Court, adversary no. 8:17-ap-1012-MW, asserting claims under state law
22
     against numerous defendants, including the K&S Defendants and the Covelli
23
24   Defendants.

25          On February 14, 2019, PBGC filed its complaint under ERISA commencing this
26
     action against numerous defendants, including the K&S Defendants and the Covelli
27
28   Defendants (Doc. 1). PBGC’s complaint seeks monetary damages from the K&S
                                                 3
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 4 of 11 Page ID #:794




1    Defendants arising from four imprudent investments by the Plan in: (i) employer stock;
2
     (ii) a foreign hedge fund; (iii) participant life insurance; and (iv) LT Funding. PBGC’s
3
     claims against the Covelli Defendants, however, are limited to equitable relief, the ill-
4
5    gotten gains received by the Covelli Defendants, from the investment by the Plan in: (i)
6
     participant life insurance; and (ii) LT Funding.
7
8          In August 2019, after months of discussions and two mediations, the K&S

9    Defendants entered into a settlement with PBGC and the Committee, which provides,
10
     among other things, payment to PBGC and the Committee of $7,835,000. Declaration
11
12   of Jack Butler (Doc. 64-2 at 7). This amount represents the remaining funds available

13   under certain burning insurance policies which provided coverage to the K&S
14
     Defendants. (Doc. 59-1 at 3, Ex. A). PBGC determined that this settlement was the
15
16   agency’s best option to recover insurance proceeds, the only meaningful source of

17   recovery for these claims. (Doc. 64-2 at 4). The settlement is conditioned on a
18
     determination by this Court that it was made in good faith pursuant to California Code of
19
20   Civil Procedure § 877.6 “or statutes or case law of similar effect.” (Doc. 59-1 at 3, Ex.

21   A).
22
                                              ARGUMENT
23
24         1.     Federal law determines whether the Covelli Defendants are
                  entitled to a set-off. Under ERISA and Ninth Circuit precedent,
25                the Covelli Defendants are not entitled to a set-off.
26
           PBGC respectfully suggests that neither this settlement nor the Covelli
27
     Defendants’ entitlement to set-off should be assessed under California law. This is a
28
                                                  4
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 5 of 11 Page ID #:795




1    lawsuit by a federal government agency raising a federal question – fiduciary breach and
2
     related claims under ERISA – in federal court. Thus, any settlement must be assessed
3
     under federal law, as this Court did in Mihranian v. American General Life Ins. Co., No.
4
5    99-CV-49-DOC-EE (C.D. Cal. Jun. 28, 2001) (Exhibit A hereto), aff’d, 48 Fed. Appx
6
     691 (9th Cir. 2002). There, this Court simply applied its discretion to review the
7
8    settlement under ERISA, which in that case entailed analyzing whether the pension plan

9    at issue was the proper recipient of the funds under 29 U.S.C. § 1106. Id. at 2. The
10
     Court should do the same here. To the extent that Paragraph 2 of the settlement requires
11
12   a finding that it was “made in good faith,” it cites California Code of Civil Procedure

13   § 877.6 “or statutes or case law of similar effect.” The statute that applies here is
14
     ERISA.
15
16         PBGC, the agency charged with implementing the federal pension insurance

17   program, brought this action on behalf of a terminated pension plan to recover plan
18
     assets. Complaint (Doc. 1 at ¶¶ 4, 12). PBGC reached this settlement after months of
19
20   discussions and two mediations. Declaration of Jack Butler (Doc. 64-2 at 2-3). PBGC

21   determined that this settlement was the agency’s best option to recover insurance
22
     proceeds, the only meaningful source of recovery for these claims. Id. at 4. Thus, to the
23
24   extent that a “good faith” finding is necessary, it is fully supported. Moreover, the

25   Covelli Defendants never asserted that the settlement was not made in good faith, but
26
     rather, that the Court cannot make such a finding without addressing the separate
27
28   California provision regarding set-off, section 877. Doc. 61. There is simply no reason
                                                   5
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 6 of 11 Page ID #:796




1    for the Court to undertake such an analysis.
2
           The only provision cited in the settlement is section 877.6, which applies by its
3
     terms to actions “in which it is alleged that two or more parties are joint tortfeasors or
4
5    co-obligors on a contract debt,” neither of which is the case here. Thus, even if a state
6
     law provision could apply here, this provision does not apply.
7
8          Similarly, the provision the Covelli Defendants cited in opposing the settlement,

9    California Code of Civil Procedure § 877, would not apply here, even if this were not an
10
     ERISA case. That provision applies to “co-obligors mutually subject to contribution
11
12   rights,” and the Covelli Defendants are not in that category. The United States Court of

13   Appeals for the Ninth Circuit has made clear, in Kim v. Fujikawa, 871 F.2d 1427, 1432
14
     (9th Cir. 1989), that there are no contribution rights under Title I of ERISA. Id. As the
15
16   Court of Appeals explained, ERISA is “a comprehensive and reticulated statute.”

17   Congress did not intend to authorize other remedies that it simply forgot to incorporate
18
     in ERISA. Id. And Congress did not implicitly intend to allow a cause of action for
19
20   contribution under ERISA. Id.; accord Call v. Sumitomo Bank of Calif., 881 F.2d 626,

21   630-31 (9th Cir. 1989); Soohyun Cho v. First Reliance Standard Life Ins. Co., 2019 WL
22
     3243723, at *4 (C.D. Cal. Apr. 8, 2019).
23
24         This principle extends equally to non-fiduciaries. See Moreland v. Behl, 1995 WL

25   150579, at **3-4 (N.D. Cal. Mar. 22, 1995); Rossio v. Mass. Mut. Life Ins. Co., 789 F.
26
     Supp. 1047, 1051 (E.D. Cal. 1992). As the Moreland court explained, non-fiduciary
27
28   parties in interest, like the Covelli Defendants, may not seek contribution under ERISA.
                                                    6
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 7 of 11 Page ID #:797




1    Just like fiduciaries, they are “wrongdoers under ERISA and are ‘member[s] of a class
2
     . . . whose activities Congress intended to regulate for the protection and benefit’ of
3
     ERISA plans.” 1995 WL 150579, at *4, quoting Kim, 871 F.2d at 1433. And the Rossio
4
5    court flatly rejected defendant’s argument that it “is not a fiduciary and that Kim
6
     therefore does not prevent it from maintaining its action for indemnification.” 789 F.
7
8    Supp. at 1051.

9          Thus, there is no conflict between state and federal law, since the state law
10
     provisions do not apply. But if they did apply, section 877.6’s good-faith standard is met
11
12   here. And if the state provision conflicted with ERISA, federal law would control.

13         2.     The Covelli Defendants are not entitled to a set-off when the only
14                form of damages sought against them is disgorgement of the
                  compensation they accrued.
15
           The remedy that PBGC seeks against the Covelli Defendants is dispositive of the
16
17   set-off question. PBGC seeks only equitable relief against the Covelli Defendants –
18   disgorgement of their unjust enrichment from two prohibited transactions. See Harris
19
     Trust & Savings Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 246, 253 (2000)
20
21   (holding that appropriate equitable relief could be obtained to redress violations of
22
     ERISA from an entity that made sales to a pension plan). That is a completely different
23
     measure from the K&S Defendants’ damages based on imprudent investment schemes;
24
25   thus set-off simply makes no sense.
26
           The “purpose of disgorgement is to deprive a person of ill-gotten gains and
27
     prevent unjust enrichment.” Hately v. SEC, 8 F.3d 653, 655 (9th Cir.1993) (internal
28
                                                  7
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 8 of 11 Page ID #:798




1    quotation marks and citations omitted). Moreover, “to the extent that compensation
2
     flows from ill-gotten gains, the offending parties should be required to disgorge such to
3
     prevent unjust enrichment.” SEC v. Rogers, 221 F.3d 1349 (9th Cir. 2000).
4
5    Accordingly, there is no need to assess the amount of set-off to apply against the Covelli
6
     Defendants’ damages, because no set-off is warranted. PBGC’s Complaint seeks the
7
8    compensation that the Covelli Defendants received that “flow[ed] from ill-gotten gains.”

9    Id. Although set-off can be appropriate to avoid disgorgement in excess of losses, see,
10
     e.g., SEC v. Coldicutt, 2014 WL 12561072, at *7 (C.D. Cal. Aug. 8, 2014), that is hardly
11
12   the case here.

13         3.     The Court may approve the Settlement without making a
14                determination now as to the Covelli Defendants’ right to set-off.

15         As addressed above, a right to set off does not exist here. But even if a right of
16   set-off might exist, the Court could not make such a determination now. The amount of
17
     the potential set-off is irrelevant and unnecessary to establish good faith where, as here,
18
19   further litigation with the K&S Defendants would not increase the PBGC’s recovery.
20   See, e.g., Aero-Crete, Inc. v. Superior Court, 21 Cal. App. 4th 203, 209 (Cal. App.
21
     1993). Such a right and the amount of set-off could only be determined after trial against
22
23   the Covelli Defendants.
24
           Moreover, even if a right of set-off could be established, the Court would have to
25
     also consider that the settlement with the K&S Defendants arises from PBGC’s claims
26
27   concerning four separate imprudent investments. PBGC’s claims against the Covelli
28
                                                  8
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 9 of 11 Page ID #:799




1    Defendants arise from only two imprudent investments, the participant life insurance and
2
     LT Funding investments. Those settlement proceeds that relate to the Plan’s imprudent
3
     investments in employer securities and the foreign hedge fund could not be set-off
4
5    against the claims asserted against the Covelli Defendants.
6
                                          CONCLUSION
7
8          Pursuant to precedent of the United States Court of Appeals of the Ninth Circuit,

9    this Court should find that the Covelli Defendants are not entitled to a set-off of their
10
     claims under California Code of Civil Procedure § 877 or otherwise. Moreover, even if
11
12   a claim for contribution existed under federal law, set-off is not warranted here. PBGC’s

13   recovery is limited under ERISA to disgorgement of the ill-gotten funds obtained by the
14
     Covelli Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   9
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 10 of 11 Page ID #:800




1    Dated: November 18, 2019         /s/ Joel W. Ruderman
                                      JUDITH STARR
2
                                      General Counsel
3                                     CHARLES L. FINKE
                                      Deputy General Counsel
4
                                      JOEL W. RUDERMAN
5                                     Assistant General Counsel
                                      MARK R. SNYDER
6
                                      CAROLYN J. LACHMAN
7                                     Attorneys
8
                                      PENSION BENEFIT GUARANTY
9                                     CORPORATION
10                                    1200 K Street, N.W.
                                      Washington, D.C. 20005-4026
11                                    Tel.: 202-326-4000, ext. 3926
12                                    Fax: 202-326-4112
                                      Emails: ruderman.joel@pbgc and
13                                            efile@pbgc.gov
14
                                      Attorneys for Plaintiff PENSION BENEFIT
15                                    GUARANTY CORPORATION
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          10
 Case 8:19-cv-00299-DOC-DFM Document 86 Filed 11/18/19 Page 11 of 11 Page ID #:801




1                                   PROOF OF SERVICE
2
3          I hereby certify that, on November 18, 2019, a true copy of the PBGC’s
4    Memorandum in Support of Approving Settlement Agreement was filed with the
5    Court using the Court’s CM/ECF system and served on the following parties through the
6    Court’s CM/ECF system:
7
8    Margaret E. Dayton
     William H. Forman
9    Scheper Kim and Harris LLP
     601 West Fifth Street, 12th Floor
10   Los Angeles, CA 90071
     Counsel for Defendants C&C Marketing LLC, C2 Advisors, LLC, Richard J. Covelli,
11   and JTR, LLC
12   Cory A. Baskin
     Brandon J. Witkow
13   Erin Cranman Witkow
     Witkow Baskin
14   21031 Ventura Boulevard, Suite 603
     Woodland Hills, CA 91364
15   Counsel for Defendants Traci M. Christian and Etaros Actuarial Services, LLC
16   Robert James Guite
     Erinn M. Contreras
17   Sheppard Mullin Richter Hampton LLP
     Four Embarcadero Center, 17th Floor
18   San Francisco, CA 94111
     Counsel for Defendant Aaron Kushner
19
     Raphael D. Cung
20   Callahan and Blaine
     3 Hutton Centre Drive, 9th Floor
21   Santa Ana, CA 92707
     Counsel for Defendant Eric Spitz
22
23                                                    /s/ Joel W. Ruderman
                                                      Joel W. Ruderman
24
25
26
27
28
